 

EXHIBIT 10.14

 



EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 27th day of June, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of June 1, 2012 (the “Pooling and Servicing Agreement”), and PrimeLending, a
PlainsCapital Company, a Texas corporation (“PrimeLending”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of January 30, 2011,
between Assignor and PrimeLending (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by PrimeLending pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.        PrimeLending hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PrimeLending as of the date hereof that:

 

             (a)          Attached hereto as Attachment 2 is a true and accurate
copy of the Purchase Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

 

 

 

             (b)          Assignor is the lawful owner of its interests and
rights under the Purchase Agreement to the extent of the Mortgage Loans, free
and clear from any and all claims and encumbrances whatsoever, and upon the
transfer of the representations and warranties to Assignee as contemplated
herein, Assignee shall have good title to such representations and warranties
under the Purchase Agreement to the extent of the Mortgage Loans, free and clear
of all liens, claims and encumbrances;

 

             (c)          There are no offsets, counterclaims or other defenses
available to PrimeLending with respect to the Purchase Agreement;

 

             (d)          Assignor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
all requisite power and authority to enter into and perform its obligations
under the Purchase Agreement;

 

             (e)          Assignor has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and to
consummate the transactions set forth herein. The consummation of the
transactions contemplated by this Agreement is in the ordinary course of
Assignor’s business and will not conflict with, or result in a breach of, any of
the terms, conditions or provisions of Assignor’s charter or by-laws or any
legal restriction, or any material agreement or instrument to which Assignor is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which Assignor or its property is
subject. The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor. This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

             (f)          No consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignor in connection with the execution, delivery or
performance by Assignor of this Agreement, or the consummation by it of the
transactions contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PrimeLending that as of the date hereof:

 

             (a)          Depositor is a Delaware corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

             (b)          Depositor has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and to
consummate the transactions set forth herein. The consummation of the
transactions contemplated by this Agreement is in the ordinary course of
Depositor’s business and will not conflict with, or result in a breach of, any
of the terms, conditions or provisions of Depositor’s charter or by-laws or any
legal restriction, or any material agreement or instrument to which Depositor is
now a party or by which it is bound, or result in the violation of any law,
rule, regulation, order, judgment or decree to which Depositor or its property
is subject. The execution, delivery and performance by Depositor of this
Agreement and the consummation by it of the transactions contemplated hereby,
have been duly authorized by all necessary corporate action on part of
Depositor. This Agreement has been duly executed and delivered by Depositor and,
upon the due authorization, execution and delivery by the other parties hereto,
will constitute the valid and legally binding obligation of Depositor
enforceable against Depositor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

             (c)          No consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by Depositor in connection with the execution, delivery or
performance by Depositor of this Agreement, or the consummation by it of the
transactions contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PrimeLending that as of the date hereof:

 

             (a)          Assignee is a federal savings bank duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and

 

             (b)         Assignee has been directed to enter into this Agreement
pursuant to the provisions of the Pooling and Servicing Agreement. The
execution, delivery and performance by Assignee of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary action on part of Assignee. This Agreement has been
duly executed and delivered by Assignee and, upon the due authorization,
execution and delivery by the other parties hereto, will constitute the valid
and legally binding obligation of Assignee enforceable against Assignee in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

3

 

 

7.          PrimeLending warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

             (a)          Attached hereto as Attachment 2 is a true and accurate
copy of the Purchase Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

             (b)          PrimeLending is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, and
has all requisite power and authority to perform its obligations under the
Purchase Agreement;

 

            (c)          PrimeLending has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and to
consummate the transactions set forth herein. The consummation of the
transactions contemplated by this Agreement is in the ordinary course of
PrimeLending’s business and will not conflict with, or result in a breach of,
any of the terms, conditions or provisions of PrimeLending’s charter or by-laws
or any legal restriction, or any material agreement or instrument to which
PrimeLending is now a party or by which it is bound, or result in the violation
of any law, rule, regulation, order, judgment or decree to which PrimeLending or
its property is subject. The execution, delivery and performance by PrimeLending
of this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PrimeLending. This Agreement has been duly executed and delivered by
PrimeLending and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of PrimeLending enforceable against PrimeLending in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

   

             (d)          No consent, approval, order or authorization of, or
declaration, filing or registration with, any governmental entity is required to
be obtained or made by PrimeLending in connection with the execution, delivery
or performance by PrimeLending of this Agreement, or the consummation by it of
the transactions contemplated hereby.

 

Restated PrimeLending Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, PrimeLending
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

4

 

 

             In the event of a breach of any representations and warranties
referred to in clauses (a) or (b) above as of the related Closing Date or the
date hereof, as the case may be, Assignee shall be entitled to all the remedies
under the Purchase Agreement, including, without limitation, the right to compel
PrimeLending to repurchase Mortgage Loans pursuant to Section 7.03 of the
Purchase Agreement, subject to the provisions of Section 10.

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below,
PrimeLending shall recognize Assignee as owner of the Mortgage Loans and will
perform its obligations hereunder for the benefit of the Assignee in accordance
with the Purchase Agreement, as modified hereby or as may be amended from time
to time, as if Assignee and PrimeLending had entered into a separate purchase
agreement for the purchase of the Mortgage Loans in the form of the Purchase
Agreement, the terms of which are incorporated herein by reference, as amended
by this Agreement.

  

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. PrimeLending agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee's rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)

Repurchase and Substitution 

 

              (b)          If there is no Controlling Holder under the Pooling
and Servicing Agreement, then all rights that are to be exercised by the
Controlling Holder pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

              (a)              Definitions.

 

                                (i)          The definitions of “Arbitration,”
“Business Day” and “Repurchase Price” set forth in Section 1 of the Purchase
Agreement shall be deleted and replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banks in the states of California, Maryland, Minnesota,
Missouri or New York, are authorized or obligated by law or executive order to
be closed or (iv) a day on which the New York Stock Exchange or the Federal
Reserve Bank of New York is closed.         

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

              (b)             The following sentence shall be added as the new
third sentence of Subsection 7.03(a):

                                             

                              Each determination as to whether there has been
such a breach shall be conducted on a Mortgage Loan-by-Mortgage Loan basis.

 

                              (c)             The rights under the Purchase
Agreement assigned to the Depositor and the Assignee pursuant to this Agreement
shall be under the Purchase Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

6

 

 



(a)         In the case of PrimeLending,

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

Phone: 972-248-7866

 

with a copy to the General Counsel at the same address

 

 

(b)         In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)         In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)         In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)         In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2012-3

 



7

 

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address





  

13.          This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.          No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.          This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PrimeLending may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
PrimeLending, respectively, hereunder.

 

16.          This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by PrimeLending
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.          This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.        The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PrimeLending hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. PrimeLending hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of PrimeLending
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

              PrimeLending shall make all remittances due by it to the Purchaser
with respect to the Mortgage Loans to the following account by wire transfer of
immediately available funds:

 

  Wells Fargo Bank, N.A.   San Francisco, California   ABA# 121-000-248  
Account #3970771416   Account Name: SAS Clearing   FFC: Account #48066700,
Sequoia Mortgage Trust 2012-3 Distribution Account

 

21.         PrimeLending acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, PrimeLending shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. PrimeLending hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-3” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
PrimeLending in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. PrimeLending shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between PrimeLending, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to PrimeLending
or (ii) such Rating Agency’s or NRSRO’s evaluation of PrimeLending’s operations
in general; provided, however, that PrimeLending shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 







  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:       Name:  
    Title:           SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
  Name:       Title:           Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but solely as Trustee,
  Assignee       By:       Name:       Title:           PRIMELENDING, A
PLAINSCAPITAL COMPANY       By:       Name:       Title:    

 

 



Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
  By:       Name:       Title:      



 



Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2012-3)



 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1000383 0.002500     1000536  
1050002036 1 1 0 2 1000383 0.002500     1000536   1050002752 1 1 0 3 1000383
0.002500     1000536   1050003469 1 1 0 4 1000383 0.002500     1000536  
1050002726 1 1 0 5 1000383 0.002500     1000536   1050003404 1 1 0 6 1000383
0.002500     1000536   1050002263 1 1 0 7 1000383 0.002500     1000536  
1050002607 1 1 0 8 1000383 0.002500     1000536   1050003309 1 1 0 9 1000383
0.002500     1000536   1050002778 1 1 0 10 1000383 0.002500     1000536  
1050002649 1 1 0 11 1000383 0.002500     1000536   1050001977 1 1 0 12 1000383
0.002500     1000536   1050002725 1 1 0 13 1000383 0.002500     1000536  
1050002535 1 1 0 14 1000383 0.002500     1000536   1050003955 1 1 0 15 1000383
0.002500     1000536   1050001301 1 1 0 16 1000383 0.002500     1000536  
1050003018 1 1 0 17 1000383 0.002500     1000536   1050003006 1 1 0 18 1000383
0.002500     1000536   1050002642 1 1 0 19 1000383 0.002500     1000536  
1050003029 1 1 0 20 1000383 0.002500     1000536   1050003446 1 1 0 21 1000383
0.002500     1000536   1050003034 1 1 0 22 1000383 0.002500     1000536  
1050003447 1 1 0 23 1000383 0.002500     1000536   1050002592 1 1 0 24 1000383
0.002500     1000536   1050002397 1 1 0 25 1000383 0.002500     1000536  
1050002826 1 1 0 26 1000383 0.002500     1000536   1050002292 1 1 0 27 1000383
0.002500     1000536   1050003642 1 1 0 28 1000383 0.002500     1000536  
1050002651 1 1 0 29 1000383 0.002500     1000536   1050002793 1 1 0 30 1000383
0.002500     1000536   1050003079 1 1 0 31 1000383 0.002500     1000536  
1050003822 1 1 0 32 1000383 0.002500     1000536   1050003597 1 1 0 33 1000383
0.002500     1000536   1050002608 1 1 0 34 1000383 0.002500     1000536  
1050000952 1 1 0 35 1000383 0.002500     1000536   1050002645 1 1 0 36 1000383
0.002500     1000536   1050002684 1 1 0 37 1000383 0.002500     1000536  
1050003284 1 1 0 38 1000383 0.002500     1000536   1050004186 1 1 0 39 1000383
0.002500     1000536   1050002763 1 1 0 40 1000383 0.002500     1000536  
1050003131 1 1 0 41 1000383 0.002500     1000536   1050003048 1 1 0 42 1000383
0.002500     1000536   1050003831 1 1 0 43 1000383 0.002500     1000536  
1050003403 1 1 0 44 1000383 0.002500     1000536   1050003628 1 1 0 45 1000383
0.002500     1000536   1050002385 1 1 0 46 1000383 0.002500     1000536  
1050003030 1 1 0 47 1000383 0.002500     1000536   1050003462 1 1 0 48 1000383
0.002500     1000536   1050004123 1 1 0 49 1000383 0.002500     1000536  
1050003363 1 1 0 50 1000383 0.002500     1000536   1050003155 1 1 0 51 1000383
0.002500     1000536   1050002779 1 1 0 52 1000383 0.002500     1000536  
1050003017 1 1 0 53 1000383 0.002500     1000536   1050002680 1 1 0 54 1000383
0.002500     1000536   1050003399 1 1 0 55 1000383 0.002500     1000536  
1050002741 1 1 0 56 1000383 0.002500     1000536   1050002594 1 1 0 57 1000383
0.002500     1000536   1050002278 1 1 0 58 1000383 0.002500     1000536  
1050003359 1 1 0 59 1000383 0.002500     1000536   1050003876 1 1 0 60 1000383
0.002500     1000536   1050003431 1 1 0 61 1000383 0.002500     1000536  
1050003506 1 1 0 62 1000383 0.002500     1000536   1050003367 1 1 0



 



  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 6           1 0 0   2 7           1 0 0   3 3           1 0 0   4
7           1 4 0   5 7           1 4 0   6 7           1 4 0   7 7           1
4 0   8 9           1 0 0   9 3           1 4 0   10 7           1 4 0   11 9  
        1 4 0   12 7           1 4 0   13 9           1 0 0   14 7           1 0
0   15 9           1 0 0   16 9           1 4 0   17 7           1 0 0   18 9  
        1 4 0   19 7           1 4 0   20 7           1 4 0   21 9           1 0
0   22 7           1 0 0   23 9           1 0 0   24 9           1 0 0   25 9  
        1 0 0   26 7           1 4 0   27 9           1 4 0   28 9           1 0
0   29 9           1 0 0   30 6           1 4 0   31 7           1 4 0   32 9  
        1 4 0   33 9           1 0 0   34 9           1 4 0   35 9           1 4
0   36 9           1 4 0   37 6           1 4 0   38 7           1 0 0   39 9  
        1 0 0   40 9           1 0 0   41 9           1 4 0   42 9           1 0
0   43 7           1 4 0   44 7           1 4 0   45 9           1 4 0   46 9  
        1 0 0   47 7           1 0 0   48 7           1 0 0   49 9           1 4
0   50 9           1 4 0   51 9           1 0 0   52 9           1 4 0   53 9  
        1 0 0   54 7           1 4 0   55 9           1 0 0   56 7           1 4
0   57 9           1 0 0   58 9           1 0 0   59 7           1 4 0   60 7  
        1 0 0   61 9           1 0 0   62 7           1 4 0  



 



  21 22 23 24 25 26 27 28 29 30   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan 1     0.00   20120215 910000.00 0.048750 360 360 20120401 2     0.00  
20120328 700000.00 0.045000 360 360 20120501 3     0.00   20120427 657100.00
0.047500 360 360 20120601 4     0.00   20120229 540000.00 0.045000 360 360
20120401 5     0.00   20120327 668000.00 0.042500 360 360 20120501 6     0.00  
20120109 555000.00 0.048750 360 360 20120301 7     0.00   20111121 560000.00
0.047500 360 360 20120101 8     0.00   20120501 735000.00 0.043750 360 360
20120601 9     0.00   20120224 725000.00 0.045000 360 360 20120401 10     0.00  
20120313 1500000.00 0.045000 360 360 20120501 11     0.00   20120214 1350000.00
0.047500 360 360 20120401 12     0.00   20120221 992000.00 0.045000 360 360
20120401 13     0.00   20120210 733500.00 0.048750 360 360 20120401 14     0.00
  20120503 1000000.00 0.040000 360 360 20120601 15     0.00   20111021 940000.00
0.046250 360 360 20111201 16     0.00   20120314 603000.00 0.042500 360 360
20120501 17     0.00   20120229 999999.00 0.045000 360 360 20120401 18     0.00
  20120215 627500.00 0.046250 360 360 20120401 19     0.00   20120316 562500.00
0.042500 360 360 20120501 20     0.00   20120410 600000.00 0.045000 360 360
20120601 21     0.00   20120329 1652000.00 0.045000 360 360 20120501 22     0.00
  20120402 760000.00 0.047500 360 360 20120601 23     0.00   20120126 617000.00
0.048750 360 360 20120301 24     0.00   20120130 960000.00 0.048750 360 360
20120301 25     0.00   20120218 880000.00 0.046250 360 360 20120401 26     0.00
  20120119 700000.00 0.048750 360 360 20120301 27     0.00   20120425 680000.00
0.043750 360 360 20120601 28     0.00   20120326 820000.00 0.047500 360 360
20120501 29     0.00   20120314 997500.00 0.045000 360 360 20120501 30     0.00
  20120320 670550.00 0.046250 360 360 20120501 31     0.00   20120417 455000.00
0.046250 360 360 20120601 32     58800.00   20120420 557200.00 0.048750 360 360
20120601 33     0.00   20120309 827100.00 0.047500 360 360 20120501 34     0.00
  20110711 577500.00 0.051250 360 360 20110901 35     0.00   20120319 803000.00
0.046250 360 360 20120501 36     0.00   20120226 688000.00 0.046250 360 360
20120401 37     0.00   20120315 637400.00 0.042500 360 360 20120501 38     0.00
  20120503 1023750.00 0.045000 360 360 20120701 39     0.00   20120315 782800.00
0.046250 360 360 20120501 40     0.00   20120323 1000000.00 0.046250 360 360
20120501 41     0.00   20120322 1000000.00 0.043750 360 360 20120501 42     0.00
  20120417 700000.00 0.043750 360 360 20120601 43     0.00   20120417 789600.00
0.043750 360 360 20120601 44     0.00   20120418 770950.00 0.045000 360 360
20120601 45     0.00   20120127 637500.00 0.048750 360 360 20120301 46     0.00
  20120307 732000.00 0.041250 360 360 20120501 47     0.00   20120320 630850.00
0.046250 360 360 20120501 48     0.00   20120509 501700.00 0.046250 360 360
20120701 49     0.00   20120413 955400.00 0.043750 360 360 20120601 50     0.00
  20120112 532000.00 0.045000 360 360 20120301 51     0.00   20120319 822250.00
0.046250 360 360 20120501 52     0.00   20120310 683000.00 0.046250 360 360
20120501 53     0.00   20120223 917350.00 0.047500 360 360 20120401 54     0.00
  20120312 640000.00 0.047500 360 360 20120501 55     0.00   20120316 1761200.00
0.045000 360 360 20120501 56     0.00   20120209 600000.00 0.045000 360 360
20120401 57     0.00   20120123 660000.00 0.043750 360 360 20120301 58     0.00
  20120323 912800.00 0.043750 360 360 20120501 59     0.00   20120430 600000.00
0.043750 360 360 20120601 60     0.00   20120330 650000.00 0.041250 360 360
20120501 61     0.00   20120416 500000.00 0.047500 360 360 20120601 62     0.00
  20120404 1495000.00 0.045000 360 360 20120601



 



  31 32 33 34 35 36 37 38 39 40   Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type 1 1 0 0 0 906629.61 0.048750 4815.79 20120601 0 0 2 1 0 0 0
698152.94 0.045000 3546.80 20120601 0 0 3 1 0 0 0 656273.28 0.047500 3427.74
20120601 0 0 4 1 0 0 0 537858.69 0.045000 2736.10 20120601 0 0 5 1 0 0 0
666156.08 0.042500 3286.16 20120601 0 0 6 1 0 0 0 552253.64 0.048750 2937.11
20120601 0 0 7 1 0 0 0 555730.56 0.047500 2921.23 20120601 0 0 8 1 0 0 0
734009.94 0.043750 3669.75 20120601 0 0 9 1 0 0 0 721838.88 0.045000 3673.47
20120601 0 0 10 1 0 0 0 1496042.03 0.045000 7600.28 20120601 0 0 11 1 0 0 0
1344884.34 0.047500 7042.24 20120601 0 0 12 1 0 0 0 988066.32 0.045000 5026.32
20120601 0 0 13 1 0 0 0 730783.30 0.048750 3881.74 20120601 0 0 14 1 0 0 0
998559.18 0.040000 4774.15 20120601 0 0 15 1 0 0 0 931431.47 0.046250 4832.91
20120601 0 0 16 1 0 0 0 601335.51 0.042500 2966.40 20120601 0 0 17 1 0 0 0
996033.61 0.045000 5066.85 20120601 0 0 18 1 0 0 0 624466.28 0.046250 3226.23
20120601 0 0 19 1 0 0 0 560947.31 0.042500 2767.16 20120601 0 0 20 1 0 0 0
599096.06 0.045000 3040.11 20120601 0 0 21 1 0 0 0 1647640.96 0.045000 8370.44
20120601 0 0 22 1 0 0 0 759008.33 0.047500 3964.52 20120601 0 0 23 1 0 0 0
613946.87 0.048750 3265.21 20120601 0 0 24 1 0 0 0 955249.55 0.048750 5080.40
20120601 0 0 25 1 0 0 0 876588.60 0.046250 4524.43 20120601 0 0 26 1 0 0 0
696536.12 0.048750 3704.46 20120601 0 0 27 1 0 0 0 679084.03 0.043750 3395.14
20120601 0 0 28 1 0 0 0 817932.56 0.047500 4277.51 20120601 0 0 29 1 0 0 0
994867.95 0.045000 5054.19 20120601 0 0 30 1 0 0 0 668820.37 0.046250 3447.56
20120601 0 0 31 1 0 0 0 454414.32 0.046250 2339.33 20120601 0 0 32 1 0 0 0
556155.89 0.048750 2948.75 20120601 0 0 33 1 0 0 0 825014.66 0.047500 4314.55
20120601 0 0 34 1 0 0 0 566649.79 0.051250 3144.41 20120601 0 0 35 1 0 0 0
800928.73 0.046250 4128.54 20120601 0 0 36 1 0 0 0 685332.91 0.046250 3537.28
20120601 0 0 37 1 0 0 0 635640.57 0.042500 3135.62 20120601 0 0 38 1 0 0 0
1023750.00 0.045000 5187.19 20120601 0 0 39 1 0 0 0 780780.84 0.046250 4024.68
20120601 0 0 40 1 0 0 0 997420.58 0.046250 5141.40 20120601 0 0 41 1 0 0 0
997301.05 0.043750 4992.85 20120601 0 0 42 1 0 0 0 699057.08 0.043750 3495.00
20120601 0 0 43 1 0 0 0 788536.39 0.043750 3942.36 20120601 0 0 44 1 0 0 0
769934.77 0.045000 3906.29 20120601 0 0 45 1 0 0 0 634345.41 0.048750 3373.70
20120601 0 0 46 1 0 0 0 729933.67 0.041250 3547.64 20120601 0 0 47 1 0 0 0
629222.77 0.046250 3243.45 20120601 0 0 48 1 0 0 0 501700.00 0.046250 2579.44
20120601 0 0 49 1 0 0 0 954113.06 0.043750 4770.17 20120601 0 0 50 1 0 0 0
529181.92 0.045000 2695.57 20120601 0 0 51 1 0 0 0 820129.08 0.046250 4227.51
20120601 0 0 52 1 0 0 0 681238.27 0.046250 3511.57 20120601 0 0 53 1 0 0 0
913873.82 0.047500 4785.33 20120601 0 0 54 1 0 0 0 638386.40 0.047500 3338.54
20120601 0 0 55 1 0 0 0 1756552.82 0.045000 8923.74 20120601 0 0 56 1 0 0 0
597620.77 0.045000 3040.11 20120601 0 0 57 1 0 0 0 656424.39 0.043750 3295.28
20120601 0 0 58 1 0 0 0 910336.39 0.043750 4557.48 20120601 0 0 59 1 0 0 0
599191.79 0.043750 2995.71 20120601 0 0 60 1 0 0 0 648165.17 0.041250 3150.22
20120601 0 0 61 1 0 0 0 499370.93 0.047500 2608.24 20120601 0 0 62 1 0 0 0
1493031.30 0.045000 7574.95 20120601 0 0



 



  41 42 43 44 45 46 47 48 49 50   ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                     2                     3                     4        
            5                     6                     7                     8
                    9                     10                     11            
        12                     13                     14                     15
                    16                     17                     18            
        19                     20                     21                     22
                    23                     24                     25            
        26                     27                     28                     29
                    30                     31                     32            
        33                     34                     35                     36
                    37                     38                     39            
        40                     41                     42                     43
                    44                     45                     46            
        47                     48                     49                     50
                    51                     52                     53            
        54                     55                     56                     57
                    58                     59                     60            
        61                     62                    



 



  51 52 53 54 55 56 57 58 59 60   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                     51                     52                     53        
            54                     55                     56                    
57                     58                     59                     60        
            61                     62                    



 

 



  61 62 63 64 65 66 67 68 69 70   Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID 1               0   172 2               0   173 3
              0   139 4               0   207 5               0   216 6        
      0   141 7               0   297 8               0   177 9               0
  19 10               0   44 11               0   69 12               0   164 13
              0   77 14               0   20 15               0   316 16        
      0   256 17               0   95 18               0   75 19               0
  266 20               0   235 21               0   179 22               0   247
23               0   94 24               0   238 25               0   79 26    
          0   242 27               0   67 28               0   186 29          
    0   149 30               0   183 31               0   170 32               0
  325 33               0   151 34               0   188 35               0   279
36               0   116 37               0   46 38               0   87 39    
          0   192 40               0   90 41               0   142 42          
    0   176 43               0   244 44               0   34 45               0
  125 46               0   147 47               0   315 48               0   84
49               0   161 50               0   133 51               0   264 52  
            0   143 53               0   168 54               0   115 55        
      0   76 56               0   29 57               0   113 58               0
  301 59               0   122 60               0   162 61               0   70
62               0   334



 



  71 72 73 74 75 76 77 78 79 80   Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax 1 1   0   0   0 1     2 2   0   0   0 1     3 1   0   11   10 1  
  4 2   0   0   0 1     5 1   0   0   0 1     6 2   1   25 25 0 1     7 2   0  
0   0 1 5/16/2012   8 2   1   12   1 1     9 2   1   13   1 1     10 1   1   5  
0 1     11 1   1   35   4 1     12 2   1   23   0 1     13 1   1   45   4 1    
14 2   0   22   0 1     15 1   0   3   1.5 1 5/16/2012   16 1   0   11   7 1    
17 1   1   12   0 1     18 1   0   2   0.58 1     19 2   0   4 11 0 1     20 1  
0   8   0 1     21 1   1   12   1 1     22 1   0   1   0 1     23 2   1   25   2
1     24 1   0   7 15 0.67 1     25 1   0   3   6 1     26 2   1   8 0 0 1    
27 3   0   18 5 8 1     28 1   1   19   4 1     29 1   0   4 0 5 1     30 1   0
  9 1 0 1     31 2   1   32   0 1     32 2   0   3   4 1     33 1   0   7   1 1
    34 3   1   2   1 1 5/16/2012   35 1   1   8   2 1     36 1   0   6   5 1    
37 1   0   5 2 0 1     38 1   1   4   0 1     39 2   0   7 6 0.5 1     40 1   0
  1 1 1 1     41 1   1   4 4 1 1     42 1   0   9   0.9 1     43 1   0   6   0 1
    44 1   0   0   0 1     45 4   0   0 36 16 1     46 1   0   19   5 1     47 2
  0   3   0 1     48 2   0   2 6 0 1     49 1   0   2   3 1     50 1   0   26 2
4 1     51 1   0   7   1 1     52 1   1   4   1 1     53 1   0   11   5 1     54
1   0   16.5 16 0 1     55 2   0   21   15 1     56 1   0   2   0 1     57 2   0
  1 4 2 1     58 1   0   2 1 2 1     59 2   0   10 5 0 1     60 3   1   9 11 0 1
    61 1   0   12   9 1     62 3   1   8 8 0 1    



 



  81 82 83 84 85 86 87 88 89 90   Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower 1           689         2           780         3           744
        4           800         5           787         6           759        
7           730 654       8           805         9           703         10    
      768         11           804         12           804         13          
716         14           790         15           803 786       16           759
        17           783         18           787         19           791      
  20           784         21           790         22           805         23
          739         24           808         25           781         26      
    783         27           788         28           772         29          
704         30           784         31           708         32           780  
      33           787         34           730 743       35           767      
  36           772         37           781         38           725         39
          751         40           736         41           768         42      
    721         43           773         44           732         45          
750         46           747         47           722         48           776  
      49           785         50           749         51           789        
52           808         53           787         54           730         55  
        783         56           798         57           734         58        
  751         59           762         60           764         61           786
        62           797        



 

 



  91 92 93 94 95 96 97 98 99 100   VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure 1              
000000000000     2               000000000000     3               000000000000  
  4               000000000000     5               000000000000     6          
    000000000000     7               000000000000     8              
000000000000     9               000000000000     10               000000000000
    11               000000000000     12               000000000000     13      
        000000000000     14               000000000000     15              
000000000000     16               000000000000     17               000000000000
    18               000000000000     19               000000000000     20      
        000000000000     21               000000000000     22              
000000000000     23               000000000000     24               000000000000
    25               000000000000     26               000000000000     27      
        000000000000     28               000000000000     29              
000000000000     30               000000000000     31               000000000000
    32               000000000000     33               000000000000     34      
        000000000000     35               000000000000     36              
000000000000     37               000000000000     38               000000000000
    39               000000000000     40               000000000000     41      
        000000000000     42               000000000000     43              
000000000000     44               000000000000     45               000000000000
    46               000000000000     47               000000000000     48      
        000000000000     49               000000000000     50              
000000000000     51               000000000000     52               000000000000
    53               000000000000     54               000000000000     55      
        000000000000     56               000000000000     57              
000000000000     58               000000000000     59               000000000000
    60               000000000000     61               000000000000     62      
        000000000000    



 



  101 102 103 104 105 106 107 108 109 110   Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification 1 0.00   45597.00   0.00 45597.00 1 5   3 2 20000.00 0.00 5926.86
0.00 20000.00 25926.86 1 5   3 3 16666.67 0.00 0.00 0.00 16666.67 16666.67 1 5  
3 4 15666.67 0.00 0.00 0.00 15666.67 15666.67 1 5   3 5 18333.33 0.00 0.00 0.00
18333.33 18333.33 1 5   3 6 23554.00 35685.00 -5620.00 0.00 59239.00 53619.00 1
5   3 7 17471.76   0.00   17471.76 17471.76 1 5   3 8 3390.33   6736.00  
3390.33 10126.33 1 5   3 9 34430.00   -4655.00   34430.00 29775.00 1 5   3 10
801359.00   -5254.00   801359.00 796105.00 1 5   3 11 30869.13   0.00   30869.13
30869.13 1 5   3 12 0.00 0.00 92621.00 0.00 0.00 92621.00 1 5   3 13 20648.62
0.00 1173.17 0.00 20648.62 21821.79 1 5   3 14 25025.00 0.00 0.00 0.00 25025.00
25025.00 1 5   3 15 34932.00   -80.50   34932.00 34851.50 1 5   3 16 10033.33  
0.00   10033.33 10033.33 1 5   3 17 69904.25 0.00 -2317.43 0.00 69904.25
67586.82 1 5   3 18 17083.16 0.00 0.00 0.00 17083.16 17083.16 1 5   3 19
12500.00 5925.25 0.00 0.00 18425.25 18425.25 1 5   3 20 14102.40 0.00 0.00 0.00
14102.40 14102.40 1 5   3 21 35250.00 0.00 0.00 0.00 35250.00 35250.00 1 5   3
22 12916.67 0.00 0.00 0.00 12916.67 12916.67 1 5   3 23 12745.00   679.00  
12745.00 13424.00 1 5   3 24 23750.00 6358.00 0.00 0.00 30108.00 30108.00 1 5  
3 25 31303.77   0.00   31303.77 31303.77 1 5   3 26 15409.00 0.00 -1642.00 0.00
15409.00 13767.00 1 5   3 27 33821.00 0.00 0.00 0.00 33821.00 33821.00 1 5   3
28 56227.38 0.00 0.00 0.00 56227.38 56227.38 1 5   3 29 22838.22 5368.00 0.00
0.00 28206.22 28206.22 1 5   3 30 0.00 5000.00 11620.00 0.00 5000.00 16620.00 1
5   3 31 40275.00   0.00   40275.00 40275.00 1 5   3 32 18166.67   4158.67  
18166.67 22325.34 1 5   3 33 27016.71 0.00 0.00 0.00 27016.71 27016.71 1 5   3
34 5385.00 146034.00 0.00 0.00 151419.00 151419.00 1 5   3 35 22822.00 0.00 0.00
0.00 22822.00 22822.00 1 5   3 36 5182.00 0.00 33998.00 0.00 5182.00 39180.00 1
5   3 37 8375.00 10758.32 0.00 0.00 19133.32 19133.32 1 5   3 38 37683.00 0.00
0.00 0.00 37683.00 37683.00 1 5   3 39 12133.33 9200.00 560.33 0.00 21333.33
21893.66 1 5   3 40 5416.66 8749.97 0.00 0.00 14166.63 14166.63 1 5   3 41
29076.08 5050.00 0.00 0.00 34126.08 34126.08 1 5   3 42 4409.99 0.00 18221.58
0.00 4409.99 22631.57 1 5   3 43 15745.77 0.00 0.00 0.00 15745.77 15745.77 1 5  
3 44 22102.25   0.00   22102.25 22102.25 1 5   3 45 1705.90 12514.00 -170.00
0.00 14219.90 14049.90 1 5   3 46 23006.71 0.00 0.00 0.00 23006.71 23006.71 1 5
  3 47 14501.67   3129.00   14501.67 17630.67 1 5   3 48 9833.34 1197.88 140.75
0.00 11031.22 11171.97 1 5   3 49 24915.50 0.00 0.00 0.00 24915.50 24915.50 1 5
  3 50 8698.21 15714.16 -1221.00 0.00 24412.37 23191.37 1 5   3 51 16666.67 0.00
8333.33 0.00 16666.67 25000.00 1 5   3 52 12043.00 0.00 0.00 0.00 12043.00
12043.00 1 5   3 53 21327.00 0.00 0.00 0.00 21327.00 21327.00 1 5   3 54 0.00
27527.00 0.00 0.00 27527.00 27527.00 1 5   3 55 29625.50   -1227.31   29625.50
28398.19 1 5   3 56 22500.00   0.00   22500.00 22500.00 1 5   3 57 0.00 14998.53
26145.46 0.00 14998.53 41143.99 1 5   3 58 11544.10 29211.67 0.00 0.00 40755.77
40755.77 1 5   3 59 43396.44 6106.53 0.00 0.00 49502.97 49502.97 1 5   3 60
79343.00 20616.66 0.00 0.00 99959.66 99959.66 1 5   3 61 8817.32   0.00  
8817.32 8817.32 1 5   3 62 24530.00 24530.00 0.00 0.00 49060.00 49060.00 1 5   3



 



  111 112 113 114 115 116 117 118 119 120   Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City 1   4   263228.73 15220.78 0.3338     100 SAN ANTONIO 2   4  
1995341.58 11907.92 0.4593     100 DALLAS 3   4   493778.82 7074.85 0.4245      
DALLAS 4   4   258379.48 4212.13 0.2689     100 FAIR OAKS RANCH 5   4  
424662.90 5645.42 0.3079     100 BOERNE 6   4   1177393.62 9050.14 0.1688    
100 SCOTTSDALE 7   4   211546.33 7262.49 0.4157     100 CARY 8   4   235173.06
4555.26 0.4498       DALLAS 9   4   126083.00 9712.37 0.3262       FORT
LAUDERDALE 10   4   9591997.64 16939.52 0.0213     100 GREENWICH 11   4  
196215.08 9440.00 0.3058       STATEN ISLAND 12   4   1266397.50 11826.13 0.1277
    100 MIDLAND 13   4   2118145.71 7838.58 0.3592       BALTIMORE 14   4  
2692600.01 8311.85 0.3321     100 COCKEYSVILLE 15   4   125757.96 6450.63 0.1851
    0 DANVILLE 16   4   154873.63 4097.19 0.4084       SAN DIEGO 17   4  
1001184.40 9722.57 0.1439     100 MIRAMAR BEACH 18   4   141872.17 4746.21
0.2778       WINCHESTER 19   4   180563.33 5758.83 0.3126     100 CORONA 20   4
  523863.57 4986.99 0.3536     100 SAN DIEGO 21   4   174516.23 13544.32 0.3842
      HERMOSA BEACH 22   4   436013.33 5747.34 0.4450     100 LA CANADA
FLINTRIDGE 23   4   38155.75 5257.90 0.3917       HENDERSONVILLE 24   4  
176857.00 8063.46 0.2678       HUNTINGTON BEACH 25   4   47513.86 7011.61 0.2240
      MASON 26   4   54515.87 5997.51 0.4356     60.4502 REDDING 27   4  
1124121.85 10235.66 0.3026       CHADDS FORD 28   4   718116.61 6931.82 0.1233  
    SOUTHLAKE 29   4   657402.30 11025.30 0.3909       HOUSTON 30   4   69525.76
6765.45 0.4071     43.0527 AUSTIN 31   4   167307.26 7692.48 0.1910     100
FRISCO 32   4   106351.20 8341.86 0.3737       COLLEYVILLE 33   4   193220.70
8042.55 0.2977       SOUTHLAKE 34   3   199657.57 15324.66 0.1012      
NASHVILLE 35   4   47546.00 6848.27 0.3001       LOOMIS 36   4   248394.38
5050.81 0.1289       SPOKANE 37   4   192093.76 4123.77 0.2155     100 SAN DIEGO
38   4   162491.18 7834.90 0.2079     100 HOUSTON 39   4   84014.68 8161.02
0.3728       HOUSTON 40   4   536101.32 5835.50 0.4119       ATLANTA 41   4  
120897.12 7809.92 0.2289       HIGHLAND PARK 42   4   433981.49 9752.08 0.4309  
    UNIVERSITY PARK 43   4   184501.89 5747.80 0.3650     100 SIERRA MADRE 44  
4   133430.02 8676.99 0.3926     78.1141 SAINT JOHNS 45   4   215163.05 4618.85
0.3287       QUEENSTOWN 46   4   233101.99 9967.15 0.4332       THE WOODLANDS 47
  4   109421.28 7921.67 0.4493     100 THE WOODLANDS 48   4   192139.85 5385.52
0.4821     100 JUPITER 49   4   49573.71 7518.05 0.3017       DALLAS 50   4  
206023.75 7046.40 0.3038       GARDEN RIDGE 51   4   169875.55 7063.90 0.2826  
    UNIVERSITY PARK 52   4   58084.33 4809.10 0.3993       UNIVERSITY PARK 53  
4   85768.10 9036.98 0.4237       FRISCO 54   4   79208.35 5982.66 0.2173    
100 DALLAS 55   4   225513.51 11865.90 0.4178       LAGUNA BEACH 56   4  
320372.58 4515.57 0.2007     100 ALBUQUERQUE 57   4   110319.33 8505.74 0.2067  
    GLENCOE 58   4   88885.46 6493.17 0.1593       HINSDALE 59   4   852355.12
7198.67 0.1454     100 HINSDALE 60   4   774520.61 18957.55 0.1897     100
AUSTIN 61   4   190666.40 3585.11 0.4066       AUSTIN 62   4   889431.66
13506.22 0.2753     100 LAGUNA NIGUEL

 



  121 122 123 124 125 126 127 128 129 130   State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score 1 TX 78209 1 1 1300000.00 1400000.00 3 20120117     2 TX 75225
1 1 1100000.00 1185000.00 3 20120308     3 TX 75209 1 1   980000.00 3 20120320  
  4 TX 78015 7 1 675000.00 675000.00 3 20120222     5 TX 78006 7 1 835000.00
850000.00 3 20120306     6 AZ 85266 7 1 740000.00 742000.00 3 20111130     7 NC
27511 7 1 700000.00 720000.00 3 20111012     8 TX 75218 1 1   1050000.00 3
20120228     9 FL 33301 1 1   1250000.00 3 20120205     10 CT 06830 3 3
2500000.00 2500000.00 3 20120130     11 NY 10304 1 1   1800000.00 3 20120125    
12 TX 79705 1 1 1266250.00 1275000.00 3 20120112     13 MD 21212 3 1  
1070000.00 3 20120107     14 MD 21030 1 1 1995000.00 2000000.00 3 20120315    
15 CA 94526 1 1   1175000.00 3 20110824     16 CA 92122 7 1   930000.00 3
20120218     17 FL 32550 3 2 1550000.00 1550000.00 3 20120221     18 MA 01890 1
1   795000.00 3 20120126     19 CA 92881 1 1 750000.00 750000.00 3 20120131    
20 CA 92130 7 1 1125000.00 1125000.00 3 20120316     21 CA 90254 1 1  
2215000.00 3 20120225     22 CA 91011 1 1 950000.00 950000.00 3 20120319     23
TN 37075 1 1   805000.00 3 20111110     24 CA 92648 7 1   1400000.00 3 20111221
    25 OH 45040 7 1   1100000.00 3 20120128     26 CA 96001 1 1 875000.00
875000.00 3 20111209     27 PA 19317 1 1   850000.00 3 20120216     28 TX 76092
7 1   1103000.00 3 20120224     29 TX 77024 7 1   1425000.00 3 20120215     30
TX 78746 1 1 838235.00 840000.00 3 20120208     31 TX 75033 7 1 650000.00
655000.00 3 20120321     32 TX 76034 7 1   770000.00 3 20120405     33 TX 76092
7 1   1235000.00 3 20120220     34 TN 37215 7 1   770000.00 3 20110321     35 CA
95650 7 1   1029224.00 3 20120127     36 WA 99223 1 1   860000.00 3 20120131    
37 CA 92107 1 1 849900.00 860000.00 3 20120223     38 TX 77005 1 1 1365000.00
1365000.00 3 20120316     39 TX 77025 1 1   978500.00 3 20120211     40 GA 30342
1 1   1556000.00 3 20120215     41 TX 75205 1 1   1680000.00 3 20120202     42
TX 75225 1 1   2300000.00 3 20120328     43 CA 91024 1 1 987000.00 990000.00 3
20120309     44 FL 32259 7 1 963749.00 970000.00 3 20120302     45 MD 21658 7 1
  850000.00 3 20111208     46 TX 77381 7 1   1220000.00 3 20120224     47 TX
77382 7 1 788580.00 800000.00 3 20120308     48 FL 33458 7 1 627165.00 650000.00
3 20120409     49 TX 75205 1 1   1500000.00 3 20120306     50 TX 78266 7 1  
665000.00 3 20111117     51 TX 75225 1 1   1265000.00 3 20120216     52 TX 75225
1 1   895000.00 3 20120221     53 TX 75034 7 1   1180000.00 3 20120124     54 TX
75230 1 1 840000.00 800000.00 3 20120215     55 CA 92654 1 1   5000000.00 3
20120206     56 NM 87111 7 1 1275000.00 1300000.00 3 20120126     57 IL 60022 1
1   1365000.00 3 20111207     58 IL 60521 1 1   1150000.00 3 20120308     59 IL
60521 1 1 1195000.00 1195000.00 3 20120419     60 TX 78701 4 1 1107150.00
1200000.00 3 20120322     61 TX 78733 7 1   695000.00 3 20120402     62 CA 92677
6 1 2300000.00 2300000.00 3 20120308    



 



  131 132 133 134 135 136 137 138 139 140   Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent 1           0.7000 0.7000 0 0 0 2           0.6363 0.6363 0 0 0 3      
    0.6705 0.6705 0 0 0 4           0.8000 0.8000 0 0 0 5           0.8000
0.8000 0 0 0 6           0.7500 0.7500 0 0 0 7           0.8000 0.8000 0 0 0 8  
        0.7000 0.7000 0 0 0 9           0.5800 0.5800 0 0 0 10           0.6000
0.6000 0 0 0 11           0.7500 0.7500 0 0 0 12           0.7834 0.7834 0 0 0
13           0.6855 0.6855 0 0 0 14           0.5012 0.5012 0 0 0 15          
0.8000 0.8000 0 0 0 16           0.6483 0.6483 0 0 0 17           0.6451 0.6451
0 0 0 18           0.7893 0.7893 0 0 0 19           0.7500 0.7500 0 0 0 20      
    0.5333 0.5333 0 0 0 21           0.7458 0.7458 0 0 0 22           0.8000
0.8000 0 0 0 23           0.7664 0.7664 0 0 0 24           0.6857 0.6857 0 0 0
25           0.8000 0.8000 0 0 0 26           0.8000 0.8000 0 0 0 27          
0.8000 0.8000 0 0 0 28           0.7434 0.7434 0 0 0 29           0.7000 0.7000
0 0 0 30           0.7999 0.7999 0 0 0 31           0.7000 0.7000 0 0 0 32      
    0.8000 0.7236 0 0 0 33           0.6697 0.6697 0 0 0 34           0.7500
0.7500 0 0 0 35           0.7801 0.7801 0 0 0 36           0.8000 0.8000 0 0 0
37           0.7499 0.7499 0 0 0 38           0.7500 0.7500 0 0 0 39          
0.8000 0.8000 0 0 0 40           0.6426 0.6426 0 0 0 41           0.5952 0.5952
0 0 0 42           0.3043 0.3043 0 0 0 43           0.8000 0.8000 0 0 0 44      
    0.7999 0.7999 0 0 0 45           0.7500 0.7500 0 0 0 46           0.6000
0.6000 0 0 0 47           0.7999 0.7999 0 0 0 48           0.7999 0.7999 0 0 0
49           0.6369 0.6369 0 0 0 50           0.8000 0.8000 0 0 0 51          
0.6500 0.6500 0 0 0 52           0.7631 0.7631 0 0 0 53           0.7774 0.7774
0 0 0 54           0.8000 0.8000 0 0 0 55           0.3522 0.3522 0 0 0 56      
    0.4705 0.4705 0 0 0 57           0.4835 0.4835 0 0 0 58           0.7937
0.7937 0 0 0 59           0.5020 0.5020 0 0 0 60           0.5870 0.5870 0 0 0
61           0.7194 0.7194 0 0 0 62           0.6500 0.6500 0 0 0



 



  141 142 143 144 145 146 147 148 149 150   MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                     2                     3              
      4                     5                     6                     7      
              8                     9                     10                    
11                     12                     13                     14        
            15                     16                     17                    
18                     19                     20                     21        
            22                     23                     24                    
25                     26                     27                     28        
            29                     30                     31                    
32                     33                     34                     35        
            36                     37                     38                    
39                     40                     41                     42        
            43                     44                     45                    
46                     47                     48                     49        
            50                     51                     52                    
53                     54                     55                     56        
            57                     58                     59                    
60                     61                     62                    



 





  151 152 153 154 155 156 157 158 159 160   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry 1          
        0 2                   25 3                   39 4                   15 5
                  20 6                   25 7                   15 8            
      18 9                   13 10                   17 11                   35
12                   30 13                   45 14                   22 15      
            15 16                   20 17                   20 18              
    2 19                   10 20                   15 21                   12 22
                  14 23                   25 24                   14 25        
        -13967.78 12 26                 -168098.98 8 27                
-71816.15 22 28                 -15721.86 19 29                 -18933.86 10 30
                -163667.17 9 31                 -157241.03 32 32                
-7410.8 10 33                 -2323.5 7 34                 0 3 35              
  315.17 8 36                 0 11 37                 1607.06 5 38              
  -317643.06 5 39                 -2440.07 8 40                 -21736.19 8 41  
              -329833.88 11 42                 -45.91 29 43                
590.97 6 44                 -17173.1 32 45                 -174917.47 0 46      
          -36.01 19 47                 -117345.87 3 48                 -84058.15
6 49                 0 12 50                 -75730.25 26 51                
-13058.5 7 52                 -447.67 4 53                 -229.95 11 54        
        -204413.4 16.5 55                 0 21 56                 -665523.42 31
57                 -86856.67 6 58                 583.34 10 59                
-468787.92 10 60                 -364959.82 17 61                 -19.38 20 62  
              1894.52 9



 



  161 162 163 164 165 166 167 168 169 170   CoBrrw - Yrs at in Industry Junior
Mortgage Drawn Amount Maturity Date Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus) Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code 1   0 20420301 0.00 0.00 0.00      
Full 2   0 20420401 20000.00 5926.86 0.00 0.00 0.00 0.00 Full 3   0 20420501
16666.67 0.00 0.00 0.00 0.00 0.00 Full 4   0 20420301 15666.67 0.00 0.00 0.00
0.00 0.00 Full 5   0 20420401 18333.33 0.00 0.00 0.00 0.00 0.00 Full 6 25 0
20420201 23554.00 0.00 0.00 35685.00 0.00 0.00 Full 7   0 20411201 17471.76 0.00
0.00       Full 8   0 20420501 3390.33 0.00 0.00       Full 9   0 20420301
34430.00 0.00 0.00       Full 10   0 20420401 801359.00 0.00 0.00       Full 11
  0 20420301 30869.13 0.00 0.00       Full 12   0 20420301 0.00 0.00 0.00 0.00
0.00 0.00 Full 13   0 20420301 20648.62 0.00 0.00 0.00 0.00 0.00 Full 14   0
20420501 25025.00 0.00 0.00 0.00 0.00 0.00 Full 15   0 20411101 34932.00 0.00
0.00       Full 16   0 20420401 10033.33 0.00 0.00       Full 17   0 20420301
69904.25 0.00 0.00 0.00 0.00 0.00 Full 18   0 20420301 17083.16 0.00 0.00 0.00
0.00 0.00 Full 19 12 0 20420401 12500.00 0.00 0.00 5925.25 0.00 0.00 Full 20   0
20420501 14102.40 0.00 0.00 0.00 0.00 0.00 Full 21   0 20420401 35250.00 0.00
0.00 0.00 0.00 0.00 Full 22   0 20420501 12916.67 0.00 0.00 0.00 0.00 0.00 Full
23   0 20420201 12745.00 0.00 0.00       Full 24 15 0 20420201 23750.00 0.00
0.00 6358.00 0.00 0.00 Full 25   0 20420301 31303.77 0.00 0.00       Full 26 0 0
20420201 15409.00 0.00 0.00 0.00 0.00 0.00 Full 27 5 0 20420501 33821.00 0.00
0.00 0.00 0.00 0.00 Full 28   0 20420401 56227.38 0.00 0.00 0.00 0.00 0.00 Full
29 10 0 20420401 22838.22 0.00 0.00 5368.00 0.00 0.00 Full 30 1 0 20420401 0.00
0.00 11620.00 5000.00 0.00 0.00 Full 31   0 20420501 40275.00 0.00 0.00      
Full 32   56998 20420501 18166.67 4158.67 0.00       Full 33   0 20420401
27016.71 0.00 0.00 0.00 0.00 0.00 Full 34 17 0 20410801 5385.00 0.00 0.00
146034.00 0.00 0.00 Full 35   0 20420401 22822.00 0.00 0.00 0.00 0.00 0.00 Full
36   0 20420301 5182.00 0.00 33998.00 0.00 0.00 0.00 Full 37 12 0 20420401
8375.00 0.00 0.00 10758.32 0.00 0.00 Full 38   0 20420601 37683.00 0.00 0.00
0.00 0.00 0.00 Full 39 6 0 20420401 12133.33 3604.33 0.00 9200.00 0.00 0.00 Full
40 12 0 20420401 5416.66 0.00 0.00 8749.97 0.00 0.00 Full 41 12 0 20420401
29076.08 0.00 0.00 5050.00 0.00 0.00 Full 42   0 20420501 4409.99 11681.58
6540.00 0.00 0.00 0.00 Full 43   0 20420501 15745.77 0.00 0.00 0.00 0.00 0.00
Full 44   0 20420501 22102.25 0.00 0.00       Full 45 36 0 20420201 1705.90 0.00
0.00 12514.00 0.00 0.00 Full 46   0 20420401 23006.71 0.00 0.00 0.00 0.00 0.00
Full 47   0 20420401 14501.67 5159.00 0.00       Full 48 7 0 20420601 9833.34
140.75 0.00 1197.88 0.00 0.00 Full 49   0 20420501 24915.50 0.00 0.00 0.00 0.00
0.00 Full 50 46 0 20420201 8698.21 0.00 0.00 15714.16 0.00 0.00 Full 51   0
20420401 16666.67 8333.33 0.00 0.00 0.00 0.00 Full 52   0 20420401 12043.00 0.00
0.00 0.00 0.00 0.00 Full 53   0 20420301 21327.00 0.00 0.00 0.00 0.00 0.00 Full
54 16 0 20420401 0.00 0.00 0.00 27527.00 0.00 0.00 Full 55   0 20420401 29625.50
0.00 0.00       Full 56   0 20420301 22500.00 0.00 0.00       Full 57 6 0
20420201 0.00 0.00 0.00 14998.53 0.00 0.00 Full 58 10 0 20420401 11544.10 0.00
0.00 29211.67 0.00 0.00 Full 59 5 0 20420501 43396.44 0.00 0.00 6106.53 0.00
0.00 Full 60 17 0 20420401 79343.00 0.00 0.00 20616.66 0.00 0.00 Full 61   0
20420501 8817.32 0.00 0.00       Full 62 9 0 20420501 24530.00 0.00 0.00
24530.00 0.00 0.00 Full



 



  171 172   RWT Income Verification RWT Asset Verification 1 2 Years 2 Months 2
2 Years 2 Months 3 2 Years 2 Months 4 2 Years 2 Months 5 2 Years 2 Months 6 2
Years 2 Months 7 2 Years 2 Months 8 2 Years 2 Months 9 2 Years 2 Months 10 2
Years 2 Months 11 2 Years 2 Months 12 2 Years 2 Months 13 2 Years 2 Months 14 2
Years 2 Months 15 2 Years 2 Months 16 2 Years 2 Months 17 2 Years 2 Months 18 2
Years 2 Months 19 2 Years 2 Months 20 2 Years 2 Months 21 2 Years 2 Months 22 2
Years 2 Months 23 2 Years 2 Months 24 2 Years 2 Months 25 2 Years 2 Months 26 2
Years 2 Months 27 2 Years 2 Months 28 2 Years 2 Months 29 2 Years 2 Months 30 2
Years 2 Months 31 2 Years 2 Months 32 2 Years 2 Months 33 2 Years 2 Months 34 2
Years 1 Month 35 2 Years 2 Months 36 2 Years 2 Months 37 2 Years 2 Months 38 2
Years 2 Months 39 2 Years 2 Months 40 2 Years 2 Months 41 2 Years 2 Months 42 2
Years 2 Months 43 2 Years 2 Months 44 2 Years 2 Months 45 2 Years 2 Months 46 2
Years 2 Months 47 2 Years 2 Months 48 2 Years 2 Months 49 2 Years 2 Months 50 2
Years 2 Months 51 2 Years 2 Months 52 2 Years 2 Months 53 2 Years 2 Months 54 2
Years 2 Months 55 2 Years 2 Months 56 2 Years 2 Months 57 2 Years 2 Months 58 2
Years 2 Months 59 2 Years 2 Months 60 2 Years 2 Months 61 2 Years 2 Months 62 2
Years 2 Months



 

 



ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 

 

12

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.13



 

